
	

115 HR 3739 : Presidential Allowance Modernization Act of 2017
U.S. House of Representatives
2017-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 3739
		IN THE SENATE OF THE UNITED STATES
		November 14, 2017 Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Act of August 25, 1958, commonly known as the Former Presidents Act of 1958, with respect to the monetary allowance payable to a former President, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Presidential Allowance Modernization Act of 2017. 2.Amendments (a)Former PresidentsThe first section of the Act entitled An Act to provide retirement, clerical assistants, and free mailing privileges to former Presidents of the United States, and for other purposes, approved August 25, 1958 (commonly known as the Former Presidents Act of 1958) (3 U.S.C. 102 note), is amended—
 (1)by redesignating subsections (f) and (g) as subsections (h) and (i), respectively; (2)by striking the matter preceding subsection (e) and inserting the following:
					
						(a)Annuities and allowances
 (1)AnnuityEach former President shall be entitled to receive from the United States an annuity, subject to subsections (b) and (c)—
 (A)at the rate of $200,000 per year; and (B)which shall commence on the day after the date on which an individual becomes a former President.
 (2)AllowanceThe General Services Administration is authorized to provide each former President a monetary allowance, subject to appropriations and subsections (b), (c), and (d), at the rate of—
 (A)$500,000 per year for 5 years beginning on the day after the last day of the period described in the first sentence of section 5 of the Presidential Transition Act of 1963 (3 U.S.C. 102 note);
 (B)$350,000 per year for the 5 years following the 5-year period under subparagraph (A); and (C)$250,000 per year thereafter.
								(b)Duration; frequency
 (1)In generalThe annuity and monetary allowance under subsection (a) shall— (A)terminate on the date that is 30 days after the date on which the former President dies; and
 (B)be payable by the Secretary of the Treasury on a monthly basis. (2)Appointive or elective positionsThe annuity and monetary allowance under subsection (a) shall not be payable for any period during which a former President holds an appointive or elective position in or under the Federal Government to which is attached a rate of pay other than a nominal rate.
 (c)Cost-of-Living increasesEffective December 1 of each year, each annuity and monetary allowance under subsection (a) that commenced before that date shall be increased by the same percentage by which benefit amounts under title II of the Social Security Act (42 U.S.C. 401 et seq.) are increased, effective as of that date, as a result of a determination under section 215(i) of that Act (42 U.S.C. 415(i)).
						(d)Limitation on monetary allowance
 (1)In generalNotwithstanding any other provision of this section, the monetary allowance payable under subsection (a)(2) to a former President for any 12-month period—
 (A)except as provided in subparagraph (B), may not exceed the amount by which— (i)the monetary allowance that (but for this subsection) would otherwise be so payable for the 12-month period, exceeds (if at all)
 (ii)the applicable reduction amount for the 12-month period; and (B)shall not be less than the amount determined under paragraph (4).
								(2)Definition
 (A)In generalFor purposes of paragraph (1), the term applicable reduction amount means, with respect to any former President and in connection with any 12-month period, the amount by which—
 (i)the earned income (as defined in section 32(c)(2) of the Internal Revenue Code of 1986) of the former President for the most recent taxable year for which a tax return is available, exceeds (if at all)
 (ii)$400,000, subject to subparagraph (C). (B)Joint returnsIn the case of a joint return, subparagraph (A)(i) shall be applied by taking into account both the amounts properly allocable to the former President and the amounts properly allocable to the spouse of the former President.
 (C)Cost-of-living increasesThe dollar amount specified in subparagraph (A)(ii) shall be adjusted at the same time that, and by the same percentage by which, the monetary allowance of the former President is increased under subsection (c) (disregarding this subsection).
								(3)Disclosure requirement
 (A)DefinitionsIn this paragraph— (i)the terms return and return information have the meanings given those terms in section 6103(b) of the Internal Revenue Code of 1986; and
 (ii)the term Secretary means the Secretary of the Treasury or the Secretary of the Treasury's delegate. (B)RequirementA former President may not receive a monetary allowance under subsection (a)(2) unless the former President discloses to the Secretary, upon the request of the Secretary, any return or return information of the former President or spouse of the former President that the Secretary determines is necessary for purposes of calculating the applicable reduction amount under paragraph (2) of this subsection.
 (C)ConfidentialityExcept as provided in section 6103 of the Internal Revenue Code of 1986 and notwithstanding any other provision of law, the Secretary may not, with respect to a return or return information disclosed to the Secretary under subparagraph (B)—
 (i)disclose the return or return information to any entity or person; or (ii)use the return or return information for any purpose other than to calculate the applicable reduction amount under paragraph (2).
 (4)Increased costs due to security needsWith respect to the monetary allowance that would be payable to a former President under subsection (a)(2) for any 12-month period but for the limitation under paragraph (1) of this subsection, the Administrator of General Services, in coordination with the Director of the United States Secret Service, shall determine the amount of the monetary allowance that is needed to pay the increased cost of doing business that is attributable to the security needs of the former President.; 
 (3)by inserting after subsection (e) the following:  (f)Office staff (1)In generalThe Administrator of General Services shall, without regard to the civil service and classification laws, provide for each former President an office staff of not more than 13 individuals, at the request of the former President, on a reimbursable basis.
 (2)CompensationThe annual rate of compensation payable to any individual under paragraph (1) shall not exceed the highest annual rate of basic pay for positions at level II of the Executive Schedule under section 5313 of title 5, United States Code.
 (3)Selection; responsibilityAn individual employed under this subsection— (A)shall be selected by the former President; and
 (B)shall be responsible only to the former President for the performance of duties. (g)Office space and related furnishings and equipment (1)Office spaceThe Administrator of General Services (referred to in this subsection as the Administrator) shall, at the request of a former President, on a reimbursable basis provide for the former President suitable office space, as determined by the Administrator, at a place within the United States specified by the former President.
							(2)Furnishings and equipment
 (A)ReimbursableThe Administrator may, at the request of a former President, provide the former President with suitable office furnishings and equipment on a reimbursable basis.
								(B)Without reimbursement
 (i)Grandfathered former PresidentsIn the case of any individual who is a former President on the date of enactment of the Presidential Allowance Modernization Act of 2017, the former President may retain without reimbursement any furniture and equipment in the possession of the former President.
 (ii)Presidential Transition ActA former President may retain without reimbursement any furniture or equipment acquired under section 5 of the Presidential Transition Act of 1963 (3 U.S.C. 102 note).
 (iii)Excess furniture and equipmentThe Administrator may provide excess furniture and equipment to the office of a former President at no cost other than necessary transportation costs.; and
 (4)by adding at the end the following:  (j)ApplicabilitySubsections (f), (g) (other than paragraph (2)(B)(i) of that subsection), and (i) shall apply with respect to a former President on and after the day after the last day of the period described in the first sentence of section 5 of the Presidential Transition Act of 1963 (3 U.S.C. 102 note)..
				(b)Surviving spouses of former Presidents
 (1)Increase in amount of monetary allowanceSubsection (e) of the first section of the Former Presidents Act of 1958 is amended— (A)in the first sentence, by striking $20,000 per annum, and inserting $100,000 per year (subject to paragraph (4)),; and
 (B)in the second sentence— (i)in paragraph (2), by striking and at the end;
 (ii)in paragraph (3)— (I)by striking or the government of the District of Columbia; and
 (II)by striking the period and inserting ; and; and (iii)by inserting after paragraph (3) the following:
							
 (4)shall, after its commencement date, be increased at the same time that, and by the same percentage by which, annuities of former Presidents are increased under subsection (c)..
 (2)Coverage of widower of a former PresidentSubsection (e) of the first section of the Former Presidents Act of 1958, as amended by paragraph (1), is amended—
 (A)by striking widow each place it appears and inserting widow or widower; and (B)by striking she and inserting she or he.
 (c)Subsection headingsThe first section of the Former Presidents Act of 1958 is amended— (1)in subsection (e), by inserting after the subsection enumerator the following: Widows and widowers.—;
 (2)in subsection (h) (as redesignated by subsection (a)(1)), by inserting after the subsection enumerator the following: Definition.—; and
 (3)in subsection (i) (as redesignated by subsection (a)(1)), by inserting after the subsection enumerator the following: Authorization of appropriations.—.
				(d)Conforming amendments
 (1)Title 5Subpart G of part III of title 5, United States Code, is amended— (A)in section 8101(1)(E), by striking 1(b) and inserting 1(f);
 (B)in section 8331(1)(I), by striking 1(b) and inserting 1(f); (C)in section 8701(a)(9), by striking 1(b) and inserting 1(f); and
 (D)in section 8901(1)(H) by striking 1(b) and inserting 1(f). (2)Presidential Transition Act of 1963Section 5 of the Presidential Transition Act of 1963 (3 U.S.C. 102 note) is amended by striking the last sentence.
 3.Rule of constructionNothing in this Act or an amendment made by this Act shall be construed to affect— (1)any provision of law relating to the security or protection of a former President or a member of the family of a former President;
 (2)funding, under the Former Presidents Act of 1958 or any other law, to carry out any provision of law described in paragraph (1); or
 (3)funding for any office space lease in effect on the day before the date of enactment of this Act under subsection (c) of the first section of the Former Presidents Act of 1958 (as in effect on the day before the date of enactment of this Act) until the expiration date contained in the lease, if the lease was submitted to the Committee on Oversight and Government Reform of the House of Representatives on April 12, 2017.
			4.Transition rules
 (a)Former PresidentsIn the case of any individual who is a former President on the date of enactment of this Act, the amendments made by section 2(a) shall be applied as if the commencement date referred in subsections (a)(1)(B) and (a)(2)(A) of the first section of the Former Presidents Act of 1958, as amended by section 2(a), coincided with the date that is 180 days after the date of enactment of this Act.
 (b)WidowsIn the case of any individual who is the widow of a former President on the date of enactment of this Act, the amendments made by section 2(b)(1) shall be applied as if the commencement date referred to in subsection (e)(1) of the first section of the Former Presidents Act of 1958, as amended by section 2(b)(1), coincided with the date that is 180 days after the date of enactment of this Act.
 5.ApplicabilityFor a former President receiving a monetary allowance under the Former Presidents Act of 1958 on the day before the date of enactment of this Act, the limitation under subsection (d)(1) of the first section of that Act, as amended by section 2(a), shall apply to the monetary allowance of the former President, except to the extent that the application of the limitation would prevent the former President from being able to pay the cost of a lease or other contract that is in effect on the day before the date of enactment of this Act and under which the former President makes payments using the monetary allowance, as determined by the Administrator of General Services.
		
	Passed the House of Representatives November 13, 2017.Karen L. Haas,Clerk
